Citation Nr: 1208076	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hair loss. 

2.  Entitlement to service connection for residuals associated with hysterectomy (claimed as sleep problems, viral gastritis, and muscle spasms). 

3.  Entitlement to service connection for a lumbosacral strain. 

4.  Entitlement to service connection for irritable bowel syndrome (IBS). 

5.  Entitlement to service connection for cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain. 

6.  Entitlement to service connection for migraine headaches. 

7.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from several rating decisions.  In a December 2004 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denied claims for service connection for hair loss, residuals associated with hysterectomy (including sleep problems, viral gastritis, and muscle spasms), lumbosacral strain, and continued a previous denial of service connection for IBS.  The Veteran also appealed a July 2005 decision wherein the RO, in part, denied the Veteran's claim for service connection for migraine headaches, and declined to reopen a claim of service connection for depression.  In a July 2006 decision the RO, in part, denied the Veteran's claim for service connection for neck pain.  This case was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2009.  A transcript of this hearing is associated with the claims file.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  When the Veteran originally filed her claim, she characterized the claimed disability as depression.  The evidence of record demonstrates the Veteran had multiple psychiatric diagnoses.  Thus, the Board has characterized the issue as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Board remanded the case in August 2009.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2008, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  In the August 2009 remand, the Board indicated that the issue had not been developed or certified for appellate review, and referred it to the RO for appropriate action.  In a November 2011 Informal Hearing Presentation, the Veteran's representative reported that the issued remained unsatisfied.  The Board again refers the issue of entitlement to a TDIU to the RO for appropriate action.  

The issues of entitlement to service connection for hair loss; entitlement to service connection for residuals associated with hysterectomy (claimed as sleep problems, viral gastritis, and muscle spasms); entitlement to service connection for lumbosacral strain; entitlement to service connection for IBS; entitlement to service connection for cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain; entitlement to service connection for migraine headaches; and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a July 2004 rating decision, the Board denied a claim of service connection for depression.  The Veteran did not appeal that decision and it is final.  

2.  The evidence associated with the claims file subsequent to the July 2004 Board decision regarding the Veteran's claim for service connection for depression relates to an unestablished fact, is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 Board decision which denied the Veteran's claim of service connection for depression is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the July 2004 Board decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

The Veteran's claim of service connection for depression was initially denied by the RO in a September 2000 rating decision.  In an October 2000 rating decision, the RO reconsidered the claim based on additional evidence (the Veteran's service treatment records), however, determined that service connection was not warranted.  In a July 2001 rating decision, the RO confirmed the denial, as there was no evidence demonstrating that the current diagnosis of depression was related to, or had its onset in service.  The Veteran perfected an appeal, and in a July 2004 decision, the Board denied service connection for depression, concluding that it was not incurred in or aggravated by the Veteran's service.  When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  In this case, the Veteran did not appeal the Board's decision and there has been no motion for reconsideration.  

In January 2005, the Veteran submitted a statement indicating that she wanted to reopen her claim for depression, and such request was denied by the RO in a July 2005 rating decision, as new and material evidence had not been submitted.  In August 2005, the Veteran submitted a statement which the RO interpreted as a claim to reopen.  At that time, she did not submit any evidence.  In September 2005, she submitted an additional statement in support of her claim.  In February 2006, she submitted a statement responding to an RO notice letter regarding reopening her claim and indicated that she had asked that her claim be reopened, but if it was denied she wanted a hearing.  The February 2006 letter is within one year of the July 2005 rating decision and the Board finds it is a notice of disagreement.  Thus, the last final denial on the claim of service connection for depression is the July 2004 Board decision.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.   

Upon review of the record, the Board finds that the evidence received since the July 2004 Board decision is new and material.  Specifically, the Veteran's private doctor submitted a letter dated in September 2009, indicating that the Veteran underwent a hysterectomy and bilateral salpingo-oophorectomy due to endometriosis at an early age, and opined that it was possible that the Veteran could have an anxiety disorder due to the hormonal effects of the operation.  This letter suggesting a relationship between a current psychiatric diagnosis and the Veteran's service-connected abdominal hysterectomy disability was not of record at the time of the July 2004 Board decision and addresses an unestablished fact.  The claim is reopened.  38 U.S.C.A. § 5108.  

The duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD is reopened; the appeal is granted to this extent only.


REMAND

When the Board last reviewed the case, it noted the Veteran's contentions that her current hair loss, residuals associated with hysterectomy (claimed as sleep problems, viral gastritis, and muscle spasms), lumbar and cervical spine conditions, IBS, migraine headaches, and acquired psychiatric disorder, to include PTSD were directly related to her service, or in the alternative, related to her service-connected abdominal hysterectomy disability.  The Board also noted that the Veteran's service treatment records demonstrated complaints of headaches, neck pain, low back pain, muscle spasms, abdominal pain, and stomach cramps, as well as post-service treatment records which showed hair thinning, complaints of abdominal pain, significant cervical and lumbar spine findings, and headaches.  As such, the Board remanded the case for a VA examination and opinion addressing whether the Veteran's current conditions (aside from the claimed psychiatric condition) were related to service or due to her service-connected abdominal hysterectomy disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  
   
The Veteran underwent a VA examination in April 2010 during which the examiner did not provide any specific diagnoses; however, opined that there was no scientific evidence that the claimed hair loss, residuals associated with a hysterectomy (sleep problems, viral gastritis, and muscle spasms), a lumbosacral strain, IBS, cervical neck pain, or migraine headaches were either causally, aggravated by, or directly related to the Veteran's service-connected abdominal hysterectomy.  In providing the opinion, the examiner explained that all of the conditions were separate entities, and individuals who have a hysterectomy may suffer from any of these conditions or any other medical condition.  The examiner further indicated that there are multiple risk factors that cause the aforementioned conditions, and noted that it was equally important that the Veteran did not undergo a bilateral salpingo-oophorectomy until 2009.  The April 2010 VA examination is inadequate and another examination is warranted.  

In addition to provide diagnoses, the examiner did not address the question of whether the conditions were incurred in or related to the Veteran's service.  Moreover, regarding secondary service connection, the examiner indicated that an individual (such as the Veteran) that undergoes a hysterectomy "may suffer from any of these conditions," but did not offer an adequate explanation or rationale as to why the Veteran's conditions were not caused or aggravated by the service-connected hysterectomy.   

The Veteran underwent a second VA examination in January 2011 which is also inadequate.  Following examination, the diagnoses included degenerative disc disease of the lumbar spine, cervicalgia, chronic IBS, mild duodenitis and gastritis, some thinning of hair at the scalp, and headaches, but concluded that the conditions were not related to the service-connected hysterectomy, nor were they related to or aggravated by the Veteran's service.  In providing the opinion, the examiner reported that the Veteran's claims file indicates that she was denied service connection for the aforementioned disorders in the past on several different occasions.  It appears that the examiner may have based the opinion on prior adjudications; not a point for the examiner's consideration and not a basis for a medical opinion.  

The examiner further stated that the Veteran's service treatment records did not show that she was treated for any of these problems during service.  Contrary to that finding, the Veteran's service treatment records demonstrate that she was in fact treated for complaints of headaches, neck pain, low back pain, muscle spasms, abdominal pain, and stomach cramps.  Regarding the lumbar and cervical diagnoses, the examiner indicated that it appeared that the Veteran's problems were more related to her post-military service.  Finally, regarding the headache condition, the examiner opined that they were most likely due to a combination of depression and chronic neck and cervicalgia pain.  The examiner did not provide any rationale for those conclusions.  

The examinations conducted to date are inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the claim for an acquired psychiatric disorder, the record shows the Veteran had multiple psychiatric diagnoses, including major depressive disorder, PTSD, mood disorder, adjustment disorder, and dysthymic disorder.  The claim should accordingly be expanded to include other psychiatric disorders.  See Clemons v. Shinseki, supra.  Further, as the Veteran alleged that she was raped by her drill instructor in a motel room during basic training in 1980, on remand she should be sent appropriate notice addressing the evidence that she can submit or ask VA to obtain, to attempt to corroborate the personal assault that she alleges occurred pursuant to 38 C.F.R. § 3.304(f)(5).  

Moreover, in September 2009, the Veteran's private doctor submitted a letter indicating that the Veteran underwent a hysterectomy and bilateral salpingo-oophorectomy due to endometriosis at an early age, and opined that it was possible that the Veteran could have an anxiety disorder due to the hormonal effects of the operation.  As such, the examination conducted on remand should clarify her psychiatric diagnoses and determine whether any diagnosed condition is related to her service, either on a direct or as secondary to the hysterectomy.  McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159 (c)(4).  

Finally, in November 2010, the Veteran indicated that she was currently receiving Social Security Administration (SSA) benefits, and submitted a copy of her notice from SSA of a favorable decision, indicating that she was determined to be disabled as of October 2008 due to various psychological issues, cervical and lumbar spine disorders, IBS, and migraine headaches.    

There is no indication of record that the RO attempted to obtain any records pertaining to the Veteran from SSA.  As there is a clear indication that the Veteran has been receiving SSA benefits since 2008, the Veteran's records are potentially relevant and should be obtained from SSA on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be permanently associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

2.  Furnish to the Veteran and her representative appropriate notice regarding the duties to notify and assist, to include an appropriate PTSD stressor development letter.  The Veteran should also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).

3.  Based on the Veteran's response, afford her all assistance due under the duty-to-assist obligations in an effort to verify her claimed stressors.  At the conclusion, make a specific determination whether a stressor has been verified.  

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination in order to determine the current nature and likely etiology of her psychiatric conditions, to include major depressive disorder, PTSD, mood disorder, adjustment disorder, and dysthymic disorder.  The claims folder should be made available to the examiner for review.  

Prior to the examination, the AMC/RO must specifically identify any stressor that has been verified.  

Based on the examination and review of the claims folder, the examiner should answer the following questions:  

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from PTSD or a psychiatric disorder that is related to service?

(b) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based; and whether the alleged stressor found to be established by the record was sufficient to produce PTSD.

(c) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service. 

For any psychiatric disorders diagnosed, the opinion should address whether such disorders were at least as likely as not caused or aggravated (permanently worsened) by the service-connected abdominal hysterectomy due to endometriosis.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of hair loss, residuals associated with hysterectomy (claimed as sleep problems, viral gastritis, and muscle spasms), lumbosacral strain, IBS, cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, and migraine headaches, and the relationship, if any, between those conditions and the Veteran's service or her service-connected abdominal hysterectomy due to endometriosis.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  

Based on the examination(s) and review of the record, the examiners are requested to express an opinion as to the following:

(a)  whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hair loss disorder, residuals associated with hysterectomy (sleep problems, viral gastritis, and muscle spasms), lumbosacral strain, IBS, cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, or migraine headaches is directly related to service or; 

(b) whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hair loss disorder, residuals associated with hysterectomy (sleep problems, viral gastritis, and muscle spasms), lumbosacral strain, IBS, cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, or migraine headaches, is causally related to or aggravated by the Veteran's service-connected abdominal hysterectomy due to endometriosis.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Review the record and ensure that the above actions have been completed.  Then, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


